Citation Nr: 1009997	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-37 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for sleep disorder 
disability. 

3.  Entitlement to service connection for right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 2001 to May 
2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran and his spouse testified at a personal RO 
hearing in November 2007.  A Board hearing at the local RO 
where the Veteran testified was held in July 2008.  The Board 
previously remanded these issues for further development in 
November 2008.   

The issues of entitlement to service connection for sleep 
disorder disability and right shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss manifested during the Veteran's active 
duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. § 1110, 1153, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for bilateral 
hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Initially, the Board observes that the VA has determined that 
the Veteran did engage in combat.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are applicable and the Veteran's 
assertions regarding any combat related hearing loss are 
accepted despite the lack of supporting documentation in 
service treatment records.  Further, although the Veteran's 
hearing remained within normal range pursuant to 38 C.F.R. 
§ 3.385, service treatment records do show a threshold shift 
in hearing acuity from the January 2001 entrance evaluation 
to the April 2005 discharge evaluation.  

The Veteran filed his claim in June 2005 shortly after his 
discharge from service.  He  was afforded a VA examination in 
August 2005.  The examiner noted that military exposure was 
significant for artillery and aircraft noise, grenades, 
explosions, etc.  The Veteran also had some occupational 
noise exposure, but use of hearing protection was optional.  
The Veteran denied any recreational exposure.  Upon 
examination, the Veteran had clinically normal hearing by VA 
standards from 250 Hertz to 8000 Hertz.  The examiner also 
found that the Veteran had extremely over-compliant middle 
ear systems bilaterally, with normal resting pressure, and 
CNE acoustic reflex thresholds due to hypermobility and 
tympanic membranes.  After reviewing the claims file, the 
examiner observed that the service treatment records included 
a January 2001 audiological examination and April 2005 
audiological examination.  It was noted that although hearing 
was within normal limits, a standard threshold shift did 
occur in both ears during service.  Moreover, the Veteran's 
currently measured middle ear function, which demonstrated 
overly-compliant tympanic membrane movement bilaterally, 
indicated a possible ossicular discontinuity that also 
supported Veteran's claim of acoustic trauma/blast injury 
from grenade explosion in 2002.  However, the examination 
showed that the Veteran did not meet the requirements of 
38 C.F.R. § 3.385 for service connection purposes.

At the November 2007 RO hearing, the Veteran testified that 
he was exposed to combat noise while in service.  He also 
described his current hearing problems.  In a subsequent lay 
statement, the Veteran's wife reported that the Veteran's 
hearing gave him trouble and that unless a person was face to 
face with him, he could not hear them.  

The Veteran was afforded another VA examination in February 
2008.  Some intermittent occupational noise exposure was 
reported, but the Veteran wore hearing protection.  The 
diagnosis was normal hearing/borderline mild hearing loss 250 
hertz to 8000 Hertz, and overly compliant middle ear systems 
with normal resting pressure bilaterally.  Again, the 
examination results showed that the Veteran did not meet the 
requirements of 38 C.F.R. § 3.385 for service connection 
purposes.  

At the July 2008 Board hearing, the Veteran again testified 
that he was in infantry while stationed in Iraq and was 
subjected to combat noise exposure.  He also reported first 
noticing hearing trouble the second time he went to Iraq.  
Moreover, the Veteran reiterated that he currently had 
trouble hearing.  

In November 2008, the Board remanded this case so that 
additional pertinent VA treatment records could be obtained.  
Significantly, a July 2008 VA treatment record showed that 
word recognition was 92% in both ears.  

Given that the July 2008 VA treatment record showed that word 
recognition was 92% in both ears, the Board accepts that the 
medical evidence of record shows that the Veteran meets the 
requirements of 38 C.F.R. § 3.385 for bilateral hearing loss.  
After reviewing the totality of the evidence, the Board finds 
that service connection for bilateral hearing loss is 
warranted.  Significantly, the Veteran was clearly exposed to 
combat noise while stationed in Iraq.  Further, as noted at 
the August 2005 VA examination, a standard threshold shift 
did occur in both ears during service.  The Veteran has also 
credibly testified that he has had hearing problems since 
service.  Moreover, the Board finds it significant that the 
Veteran is already service-connected for tinnitus.  Although 
hearing loss and tinnitus are separate disabilities, medical 
treatises indicate that the cause of tinnitus can usually be 
determined by finding the cause of the associated hearing 
loss.  See, e.g., Harrison's Principles of Internal Medicine 
178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  

In conclusion, when resolving the benefit of the doubt in 
favor of the Veteran, the Board must find that service 
connection for bilateral hearing loss is warranted.  See 
38 U.S.C.A. § 5107(b).  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in August 2006, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.




ORDER


Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

The Veteran is also seeking service connection for sleep 
disorder disability and right shoulder disability.  In 
November 2008, the Board remand these issues for appropriate 
VA examinations.  The Veteran was afforded a VA examination 
in January 2009.  A report was completed in March 2009.  
However, the initial examination report did not include an 
etiological opinion as requested by the Board.  It appears 
that the RO returned the claims file to the examiner so that 
an opinion could be obtained.  Nevertheless, a June 2009 
report of contact indicated that the wrong 
examination/results were in the file.  Subsequently, another 
note in the file indicated that the January 2009 VA examiner 
provided an opinion that the Veteran's sleep apnea did begin 
in service.  However, it does not appear that this opinion 
was associated with the claims file.  In August 2009, the RO 
requested clarification of the examiner's opinion as to 
whether it was based on the Veteran's own history or evidence 
in the file.  As the same examiner was no longer available, 
the RO requested a new examination with another examiner.  

An opinion was done by a urology specialist in June 2009 who 
determined that he could not resolve the issues without 
resorting to mere speculation.  However, he then appeared to 
indicate that the Veteran developed sleep apnea during 
service, but could not resolve whether this was purely 
coincidental.  Another opinion was done in August 2009 by 
another doctor to clarify the June 2009 opinion.  Although 
two other opinions appeared to indicate sleep apnea was 
related to service, this opinion found that it was not 
related because there was no documentation in the service 
treatment records and determined that the prior two opinions 
were based on the Veteran's own history.  There appears to 
have been no substantive changes with respect to the prior 
June 2009 opinion concerning the right shoulder.     

As discussed below, the Board must determine that the VA 
examination and subsequent opinions are insufficient for 
appellate review.  Significantly, it does not appear that a 
complete copy of the January 2009 VA examination and opinion 
has been associated with the claims file.  Further, the June 
2009 opinion failed to provide any rationale or explanation 
for the opinions expressed except to say it could not be 
determined without resorting to mere speculation.  See 
Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) 
(stating that a medical examination report must contain not 
only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that 
a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions).  

Lastly, the August 2009 opinion with respect to sleep apnea 
contradicts the two prior opinions because there is no 
documentation of any symptoms in service.  However, recent 
Federal Circuit Court decisions have found that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence.  
Given the inconsistencies and the lack of detailed rational 
in the opinions, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 
Vet.App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).     

Moreover, according to the VA examinations, a sleep study was 
done at the VA in February 2009, which diagnosed the Veteran 
with moderate to severe sleep apnea.  However, a copy of this 
study does not appear to have been associated with the claims 
file.  Further, as pointed out in the December 2009 informal 
hearing presentation by the Veteran's representative, VA 
treatment records from November 2008 to the present do not 
appear to have been associated with the claims file.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from 
November 2008 to the present, to specifically include the 
February 2009 sleep study.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).   
  
Lastly, with respect to the issue of sleep disorder 
disability, additional lay statements have been associated 
with the claims file since the last supplemental statement of 
the case issued in September 2009.  The appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Although the Veteran may waive preliminary RO review of the 
new evidence, in light of the need to remand this issue on 
another matter, the RO will have the opportunity to consider 
this evidence.  

The case is hereby REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from November 2008 to the present, to 
specifically include the February 2009 
sleep study.

2.  Appropriate action should be taken to 
obtain a complete copy of the January 
2009 VA examination and all opinions 
expressed.  

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested sleep 
disorder disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Any necessary sleep studies 
should be conducted.  After examining the 
Veteran and reviewing the claims file, 
the examiner should clearly delineate all 
manifested sleep disorders and offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current sleep 
disorder disability is related to 
service.  

4.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested right 
shoulder disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should clearly delineate all 
manifested right shoulder disabilities 
and offer an opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current right shoulder disability is 
related to service.  In offering this 
opinion, the examiner should address the 
December 2005 MRI done at the VA.  

5.  The RO should review the record, to 
specifically include all evidence 
received since the September 2009 
supplemental statement of the case, and 
determine whether service connection is 
warranted for the disabilities on appeal.  
Unless the benefits sought are granted, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


